DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12, 21-22 and 30-35 in the reply filed on 06/11/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a magnetic-dielectric layer formed over at least some of the plurality of conductive regions and the plurality of conductive pillars, the magnetic-dielectric layer including; a plurality of dielectric-material layers; and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being interspersed with at least one of the plurality of dielectric-material layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref #115b and 117b are not mentioned in the specifiactaions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 7 and 21-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Fuji (US 2015/0077209).
Regarding claim 1, Fuji (figures 1a and para 0026-0045) discloses a plurality of conductive regions to provide electrical interconnects to the magnetic-dielectric-based inductor from one or more other devices (see figures 1 and para 0021-0036), a plurality of conductive pillars (62/63) that are electrically coupled to and formed over at least some of the plurality of conductive regions (see para 0040-0041); and a magnetic-dielectric layer (layers 41-47) formed over at least some of the plurality of conductive regions and the plurality of conductive pillars, the magnetic-dielectric layer including; a plurality of dielectric-material layers (see para 0026-0041); and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being interspersed with at least one of the plurality of dielectric-material layers (see para 0026-0041).
claim 2, Fuji (para 0027) discloses wherein the magnetic-dielectric layers have a permeability greater than about 5.
Regarding claim 7, Fuji (para 0024 and para 0033) discloses wherein the plurality of dielectric-material layers comprises at least one material selected from materials including a silicon dioxide.
Regarding claim 21, Fuji (figures 1a and para 0026-0045) discloses a plurality of conductive pillars (62/63); and a magnetic-dielectric layer (layers 41-47) formed over at least some of the plurality of conductive pillars (see figure 1a), the magnetic-dielectric layer including: a plurality of dielectric-material layers (see para 0026-0041); and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being interspersed with at least one of the plurality of dielectric-material layers(see para 0026-0041).
Regarding claim 22, Fuji (para 0027) discloses wherein the magnetic-dielectric layers have a permeability greater than about 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 2015/0077209) in view of Doris et al. (US 2018/0005740).
Regarding claim 3, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm.
Doris et al. (para 0026 and claim 10) discloses wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm as taught by Doris et al. to the inductive device of Fuji so as to allow for the inductive device to be more compact thereby saving more space on the printed circuit board while also reducing the amount of material being used which will save money in production cost.
Regarding claim 5, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of magnetic-material layers is in a range of about. 20 nm to about 50 nm.
Doris et al. (para 0023 and claim 10) discloses wherein a thickness of each of the plurality of magnetic-material layers is in a range of about. 20 nm to about 50 nm.

Regarding claim 6, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of magnetic-dielectric material layers is in a range of about 0.1 microns to about 10 microns
Doris et al. (claim 10) discloses wherein a thickness of each of the plurality of magnetic-dielectric material layers is in a range of about 0.1 microns to about 10 microns.(note: converting the nm to microns meets the claimed range limitations) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of magnetic-dielectric material layers is in a range of about 0.1 microns to about 10 microns as taught by Doris et al. to the inductive device of Fuji so as to allow for the inductive device to be more compact thereby saving more space on the printed circuit board while also reducing the amount of material being used which will save money in production cost.
Regarding claim 8, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein the plurality of magnetic-
Doris et al. (para 0025) discloses wherein the plurality of magnetic-material layers comprises at least one material selected from materials including cobalt-iron and nickel-iron and their respective alloys.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of magnetic-material layers comprises at least one material selected from materials including cobalt-iron and nickel-iron and their respective alloys as taught by Doris et al. to the inductive device of Fuji so as allow for the inductive device to have low eddy losses, high magnetic permeability, and high saturation flux density.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Fuji (US 2015/0077209) in view of Webster (US 2001/0055819).
Regarding claim 4, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm.
Webster (para 0010) discloses wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm as taught by Webster to the inductive device of Fuji so as to allow for the inductive .

4.	Claims 9-12 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Fuji (US 2015/0077209) in view of Rizzo et al. (US 2006/0186495).
Regarding claim 9, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Rizzo et al. (para 0031-0032) discloses wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials as taught by Rizzo et al. to the inductive device of Fuji so as to allow for the inductive device to have characteristics such as higher magnetization properties.
Regarding claim 10, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials are configured to exhibit a superparamagnetic behavior.
Regarding claim 11, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials have reduced or no remanence and reduced or no coercivity.

claim 12, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles have diameters in a range of about 1 nm to about 10 nm.
Regarding claim 30, Fuji (figures 1a and para 0026-0045) discloses all the limitations as noted above but does not expressly wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Rizzo et al. (para 0031-0032) discloses wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials as taught by Rizzo et al. to the inductive device of Fuji so as to allow for the inductive device to have characteristics such as higher magnetization properties.
Regarding claim 31, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials are configured to exhibit a superparamagnetic behavior.
Regarding claim 32, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials have reduced or no remanence and reduced or no coercivity.
Regarding claim 33, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles have diameters in a range of about 1 nm to about 10 nm.
Regarding claim 34, Rizzo et al. (para 0029-0032 discloses wherein the nanoparticles are substantially spherical in shape and are substantially uniformly dispersed within the layer.
claim 35, Rizzo et al. (para 0032) discloses wherein the plurality of magnetic-material layers each do not form a continuous film.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RONALD HINSON/Primary Examiner, Art Unit 2837